Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities:
The continuing data on page 1 needs to be updated to reflect the current status of the applications that have been mentioned and relied upon for priority.  Applicant’s cooperation in this matter is appreciated.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a system and a method; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of tracking mail such as packages and letters and providing status updates to customers (senders, recipients).  
Using claim 8 as a representative example that is applicable to claim 1, the abstract idea is defined by the elements of:
associating respective users with user identifiers;  3
associating with the identified users mail pieces directed to or sent by the 4respective users;  s
linking mail piece delivery status information relating to the respective mail 6pieces to the respective user identifiers;  7
providing to a given user a listing of the respective mail pieces and the 8associated mail piece delivery status information that is linked to the user 9identifier that corresponds to the given user
The above limitations are reciting a certain method of organizing human activities that is considered to be a sales activity and/or a business interaction that is providing customer service by providing status information for packages and mailed items that have been mailed to certain recipients.  As is disclosed in the specification on page 1, it is known in our system of commerce that various companies exist that offer the services of tracking packages/mail and provide their delivery status to customers.  Before the invention of computers, people were the ones that would track mail and provides status updates to customers and the claimed functions are fully capable of being executed by people such as a shipping company or the USPS.  For these reasons the claimed limitations above are considered to be reciting a certain method of organizing human activities per the 2019 PEG.
For claim 8, there are no additional elements for consideration at the 2nd prong or at step 2B.  For claim 8, there is no device or technology recited in the claim scope.  Per the claim itself the recited steps of the method can be practiced by people because of the breadth of what has been claimed.  Claim 8 recites nothing but the abstract idea identified by the examiner and is therefore found to be directed to the abstract idea at nd prong.  There are no additional elements claimed that would provide for integration into a practical application at the 2nd prong of the eligibility analysis.  For step 2B there are no additional elements recited so there is nothing additional to consider that would provide significantly more the claim scope.
For claim 1, the additional elements are the recited “one or more servers” and “one or more browsers or client executables”.  The claimed elements amount to the use of a computer(s) as a tool to execute the abstract idea, see MPEP 2106.05(f). The claim is simply instructing one to practice the abstract idea by using a generically recited one or more servers and one or more browsers or client executables to perform steps that define the abstract idea.  A review of the specification indicates that nothing more than generic computer technology and general purposes computers (servers) were contemplated or use in the invention.  From page 13 of the specification:
The methods described herein are readily implemented using, e.g., conventional 
file servers and personal computers, although more powerful computers can, of course,0 be gainfully employed. The user database is readily prepared using conventional 
database software such as that supplied by Oracle, Microsoft, and IBM, among others, or by software such as the Escher Group's WebRiposteTM for web-based applications. 
Communications between users of the system and the hardware components thereof may utilize any form of electronic communication, such as direct wire, wireless, modems, and20 the Internet, among others. 
	
There is no improvement to technology that is a result of the claimed invention.  The claimed one or more servers” and “one or more browsers or client executables” do not amount to more than a mere instruction to implement the abstract idea on a computer connected via a network such as the Internet (the web), that utilizes an Internet browser.  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.
nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  
	For claims 2, 3, the further recitation to associating the delivery status information with a message is a further embellishment of the same abstract idea that was found for claim 1.  The recitation to including a link to the message is considered to be another instruction for one to use generic computers and the concept of a computer link (executable link).  This is nothing more than instructing one to use a computer to gain access to the message via a link.  The link limitation implies nothing more than generic computer technology being used to perform the steps that define the abstract idea.
For claim 4, the applicant is reciting more about the same abstract idea of claim 1.  Further associating data with each other and including information in the listing are elements that are both part of the abstract idea of the claim and do not represent additional elements for consideration at the 2nd prong or at step 2B.
For claims 5, 6, the further recitation to the status information including a sender identifier, a mail type, or a delivery service identifier is not reciting any additional 
For claim 7, the claimed providing of the information provided by or associated with the sender is considered to be part of the abstract idea of the claim, where the claimed use of a link to on-line information is considered to be an additional element.  The recitation to including a link to information provided by or associated with the sender is considered to be another instruction for one to use generic computers and the concept of a computer link (executable link).  This is nothing more than instructing one to use a computer to gain access to the message via a link.  The link limitation implies nothing more than generic computer technology being used to perform the steps that define the abstract idea.
For claims 9-13, nothing is claimed but a further defining of the abstract idea of claim 8.  There is no device or technology recited in the claim scope.  Per the claim scope, the recited steps of the method can still be practiced by people because of the breadth of what has been claimed.  Claims 9-13 recites a further defining of the abstract idea identified by the examiner and is therefore found to be directed to the abstract idea at the 2nd prong.  There are no additional elements claimed that would provide for integration into a practical application at the 2nd prong of the eligibility analysis.  For step 2B there are no additional elements recited so there is nothing additional to consider that would provide significantly more the claim scope.
nd prong or significantly more at step 2B.  The data being displayed by the interface is part of the abstract idea of the claim and is akin to printed matter as far as the data being displayed on has meaning to a human being.  
Therefore the claims 1-20 are rejected as being directed to an abstract idea that is not integrated into a practical application and that does not recite significantly more.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 5, 6, 8-10, 12-14, 20, is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Byford (6220509).

For claims 5, 10, 12, 20, Byford teaches that the listing information can include the name of a service provider (information concerning the source of a given mail piece).  This satisfies the claimed “delivery service identifier” of claim 5 that identifies the delivery service that is being used to handle the mailing of the parcel.  This also satisfies the claimed information concerning the source of a given mail piece.
For claim 6, the claimed “related messages” that are part of the status information is a limitation directed to non-functional descriptive material that is akin to printed matter.  This type of limitation receives minimal patentable weight.   The ability to provide status information is not further defined by reciting that the information includes related messages.  This is claiming printed matter that is being displayed on the screen to the user and that only has meaning to a human being.  The information provided in the listing of Byford satisfies what is claimed for this reason.
For claim 9, Byford teaches that updated mail tracking information is received and is updated to the user webpage so that the user has an updated and accurate listing of the delivery status of the parcels.  See column 3, lines 1-10 for the disclosure to updating the information that is ultimately displayed to the user in the form of a listing.
For claim 13, the claimed associating of messages from the delivery services is the act of using information from the delivery services to update the parcel tracking .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byford (6220509) in view of Hills et al. (4839813).
For claim 4, not disclosed by Byford is that the information about the parcels also includes information relating to the contents of the mail piece (parcels).  
Hills teaches a package/mail tracking system that provides users with information about mailed packages from different shipping providers, see column 1, lines 50-55.  In column 1, lines 21-27 discloses that it was known in the art to provide information about a mailed items that includes identification of the carrier, the weight, charges, date, time, etc..  The examiner considers the providing of information about the weight of a shipment to be information that relates to the contents. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide Byford with the further ability to provide information such as the weight of a parcel so that the user is provided with information about the shipped .

Claims 16, 17, 19, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byford (6220509) in view of Bilibin et al. (20050197892).
For claims 16, 19, not disclosed by Byford is that the system displays delivery dates associated with the mail pieces.
Bilibin teaches a package tracing system and teaches in paragraph 420 that information about packages is stored by a system, such as tracking state, delivery time, shipping date, carrier ID, and package weight.  Also see paragraph 442 where delivery date is disclosed as well as delivery time.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide Byford with the ability to provide the delivery dates for the parcels associated with the user/client.  This would yield the predicable result of informing the user of the delivery dates of a package, something that is very well known in the art.  
For claim 17, not disclosed by Byford is that the displayed listing is able to provide the date a mail piece was logged into the system.  The recitation to “first logged” is noted, but is not defining anything further to the ability to log a parcel.  Any first logging of a parcel in a system would satisfy what is claimed.  
Bilibin teaches in paragraph 442 that information about a mailed items that is provided to the user can include a status of a last scan.  For a first scan of a mail piece this would indicate the first logging of the mail piece into the system.
.

Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byford (6220509) in view of Ramsden et al. (5656799).
For claim 18, not disclosed by Byford is that the date a given mail piece is expected to arrive is provided via the display interface.
Ramsden teaches a package shipping system that provides an expected date of delivery for a mail piece, see paragraph 096.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide Byford with the further ability to provide the user with an expected date of delivery for a mailed item/parcel.  This would yield the predictable result of allowing a user to be informed of an expected delivery date.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, of U.S. Patent No. 8,874,451.  Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are anticipated by the patented claims.  The patented claim 1 recites the association of delivery information about a mail piece with a user identifier and claim 1 recites the claimed linking and providing the user with the ability to track mail from a webpage.  While the claim scope is different, the pending claims are anticipated by what is claimed in the patent.  The applicant is just presenting broader claims than have been patented and that read on the patented claims.  This requires a Terminal Disclaimer.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 63-66 of U.S. Patent No. 8,527,284.  Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are anticipated by the patented claims.  The patented claim 1 recites the association of delivery information about a mail piece with a user identifier and claim 1 recites the claimed linking and providing the user with the ability to track mail from a .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808.  The examiner can normally be reached on M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DENNIS W RUHL/Primary Examiner, Art Unit 3687